DETAILED ACTION
                                Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-15 are presented for examination.

                                                                       
                            Information Disclosure Statement
	The references listed in the information disclosure statement (IDS) submitted have been considered. The submission complies with the provisions of 37 CFR 1.9 /. Form PTO-1449 is signed and attached hereto.
		       Specification
	The specification is accepted. 
	
			         Drawings
	
	The drawings are objected to because the unlabeled rectangular boxes shown in Fig. 1, 3a, 3b, 4a, 4b, and 5 should be provided with descriptive text labels. This may be beneficial to the applicant should the application be patented. It provides a quicker and clearer idea what the invention is drawn to for patent searchers and examiners. 
	A proposed drawing correction or corrected drawings are required in reply to the office action to avoid abandonment of the application. The objection to the drawings will not be held in abeyance.


                                      Claim Rejections - 35 USC § 112
                               The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention. 
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.                                 
“a first encoder configured to generate m FC-output-bit-sequences by executing m polar encoding steps upon m FC-input-bit-sequences that comprise frozen bits and unfrozen bits unfrozen bits wherein m>2, wherein in an i-th polar encoding step of the m polar encoding steps at least one of the frozen bits is based on at least one of the unfrozen bits”. 
a) 	Claim 1, line 2, recites “a first encoder” however, it is not clear as to why this is being called a first encoder because there is no second encoder in claim 1 or in the claims that depend from claim 1.
b) 	Claim 1 line 5, the claim recites the limitation “wherein m > 2”. It is not clear if “m” is referring to the polar encoding steps or to the FC-input-bit-sequence or to the FC-output-bit-sequences since they all include the variable “m”. Further, there are no limitations on the value of “n” (besides that it is greater than or equal to 2). The claims must give some other limitations to the value of "n", such as if it is an integer, real number, etc.  
c) 	Claim 1 line 6 the claim recites the limitation “an i-th polar encoding step of the m polar encoding steps”. The terms “m polar encoding steps” and “i-th polar encoding step" are unclear, as there is no clear definition of the terms and the metes and bounds of the terms are unclear as well. It is not clear how to distinguish between an i-th polar encoding step and m polar encoding steps that make up the polar encoding step.
d) 	Claim 1 line 7 the claim recites the limitation “at least one of the frozen bits is based on at least one of the unfrozen bits”.  The aforementioned term “based on” does not narrow the claim because it does not indicate any step performed or does not particularly point out how the frozen bits the unfrozen bit are processed and related to each other. For examination purposes, the frozen bits and the unfrozen bits” has been interpreted as two generated input bit sequences without affecting each other. 
e) 	In claims 2, 3, 12 and 13 there are no limitations on the value of “j and i” (i.e., j is greater than or i). The claims must give some other limitations to the value of "j and i", such as if it is an integer, real number, etc.  
f)	Claim 2 recites the limitation “the i-th polar encoding step at least one of the frozen bits of an i-th FC-input-bit-sequence is based on a j-th FC-input-bit-sequence, wherein j < i”. The aforementioned term “based on” does not narrow the claim because it does not indicate any step performed or does not particularly point out how i-th FC-input-bit-sequence is related to the j-th FC-input-bit-sequence. 
Appropriate correction is required. 
Independent claims 11 and 12 include similar limitations of independent claim 1 andtherefore are rejected for similar reasons. 
Dependent claims also dependent form independent claims and therefore are rejected. 
                               Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed 

Claims 1-3 and 11-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ahn et al. “herein: Ahn” (U.S. PN: 9,954,645) in view of Alhussien et al. “herein: Alhussien” (US 2015/0077277).
  
As per claims 1 and 11:

Ahn substantially teaches or discloses an encoding devic
As per claim 2:
	

As per claim 3:
	
Alhussien in view of the above rejection teaches wherein j = 1 and/or j = i (see paragraphs [0037-0038] and [0052-0054]). 
As per claim 12:
Ahn substantially teaches or discloses a decoding device (see figure 14) comprising: Page 4 of 6First Preliminary AmendmentAppl. No.: 16/657,681 Filed February 24, 2020Attorney Docket No. HW746517a processor configured to (see col. 19, lines 56-67) decode successively a polar-coded-bitstream comprising m polar decoding 
    PNG
    media_image1.png
    13
    111
    media_image1.png
    Greyscale
 wherein in an i-th polar decoding step of the m polar decoding steps steps (see col. 8 lines 7-27 and col. 14, lines 12-56), at least one frozen bit is based on at least one unfrozen bit (see col. 8 lines 7-27 and col. 14, lines 12-56). However, Ahn does not explicitly teach or mention the specific use of unfrozen bit. Alhussien in an analogous art, teaches an input bits are polar code encoded by a circuit using matrix in equation to generate a codeword that has a non-frozen part and a frozen part (see paragraph [0047] and [0054]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ahn to include in the system the above discussed feature as taught by Alhussien. This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention because one of ordinary skill in the art would have would have provided reliable reception of transmitted data.    
	As per claim 13:

	As per claim 14:
Alhussien in view of the above rejection teaches or discloses wherein j = 1 and/or j = i-1 (see paragraph [0039-0041] and [0048-0050] and [0057]).    
As per claim 15:

Ahn in view of the above rejection teaches wherein the pre-defined positions are in the m-th system-output-bit-sequence (see abstract, col. 3, lines 37-62 and col. 19, lines 32-53).    

                                    Allowable subject matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims. However, such an allowance is conditioned on the resolution of all of the identified rejections based upon 35 U.S.C. 112, in the base and intervening claims. 		
                          Examiner's Note: 
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/Primary Examiner,
Art Unit 2112